Citation Nr: 1242273	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  08-16 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for degenerative disc disease of the thoracic spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1973 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2009, the Veteran testified before the Board at a hearing held at the RO.  A transcript of that hearing is associated with the claims file.

The Veterans Law Judge (VLJ) who presided over the March 2009 hearing is no longer employed by the Board.  The law requires the VLJ who conducted the hearing to participate in the decision on appeal.  38 C.F.R. § 20.707 (2012).  In May 2010, the Board notified the Veteran of this regulation and his right to another hearing.  As neither the Veteran nor his representative have requested a new hearing, the Board will proceed with review of the record as it now stands.

In September 2009 the Board remanded the Veteran's claim for the procurement of treatment records and the provision of an addendum opinion.  In December 2009, the Veteran submitted private treatment records dated from December 2003 to May 2004.  A February 2010 addendum opinion was received; however, the evidence did not show that the February 2010 examiner reviewed the additional private treatment records submitted by the Veteran in December 2009.  In addition, the Board noted that during the March 2009 Board hearing, the Veteran testified that he did not feel comfortable with the VA examiner during the December 2008 examination.  As a result, the Board remanded the Veteran's claim in September 2010 for further development, to include the provision of an additional VA examination to determine the nature and etiology of any thoracic spine disorder.  As will be detailed more precisely below, the Board finds further development is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

In December 2008, the Veteran was provided a VA examination to determine the nature and etiology of any thoracic spine disorder.  When asked whether the Veteran's thoracic spine disorder was related to his military service, the VA examiner stated the issue could not be resolved without resorting to mere speculation.  Specifically, the VA examiner cited the lack of medical records demonstrating treatment for a thoracic spine disorder since service.  The VA examiner also commented on the lack of evidence indicating the Veteran's in-service low back pain was a chronic thoracic spine condition.

In the September 2009 remand, the Board requested that the RO obtain all outstanding records regarding treatment for the Veteran's thoracic spine disorder.  Once all necessary steps were completed, the VA examiner who performed the December 2008 VA examination was asked to review the Veteran's entire claims file, to include the private treatment records submitted in December 2009 and copies of any additional records procured, and provide an addendum to the original opinion.

In a February 2010 addendum, co-signed by the December 2008 VA examiner, a VA physician stated that, as the Veteran had not provided any treatment records suggesting a link between his current thoracic spine disorder and service, the Veteran's thoracic spine disorder was less likely than not related to service.  As it was unclear whether the VA examiner reviewed the private treatment records from December 2003 to May 2004 prior to completing the addendum, and the Veteran had reported that he felt uncomfortable with the December 2008 VA examiner, the Board remanded the Veteran's claim for further development, to include the provision of an additional VA examination performed by a qualified examiner other than the December 2008 VA examiner.

The Veteran was scheduled for an additional VA examination in January 2011, and notice was sent to his last address of record.  The Veteran was also notified that he should submit any additional records of treatment received since February 2010.  However, the Veteran did not report for the scheduled examination or respond to the request for information.  As a result, the RO issued a Supplemental Statement of the Case (SSOC) in November 2011, which continued the denial of service connection for degenerative disc disease of the thoracic spine.  The Board notes that the evidence of record demonstrates the November 2011 SSOC was returned as not deliverable as addressed.  

In December 2011, the Veteran's representative submitted a written statement asserting that the Veteran had not received notice of the January 2011 examination.  Therefore, the Veteran requested that the examination be rescheduled.  The Veteran also reported that he had submitted a change of address a few years ago but the address had not been changed in the system.  In a November 2012 Informal Hearing Presentation, the Veteran's representative repeated the assertions and stated that the Veteran had been genuinely unaware of the information request and examination.

After review, the Board finds that a remand is necessary to ensure compliance with the terms of the September 2009 and September 2010 Board remands.  Stegall, 11 Vet. App. at 266.  First, because the Board determined in the September 2010 remand that the February 2010 addendum opinion was inadequate for rating purposes, a remand is necessary for an additional opinion.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  In addition, the Board notes the representative's assertions that the Veteran did not receive notice of the examination and therefore requests an additional examination be provided.  In this respect, the evidence of record demonstrates the November 2011 SSOC was returned as undeliverable.  In order to afford the Veteran any and all assistance, the Board will remand the Veteran's claim to give him the opportunity to undergo an additional VA examination.  Finally, although the Board has no reason to doubt the December 2008 examiner's competency, the Board will request that the VA examination be performed by a qualified examiner other than the December 2008 VA examiner.  Thus, in order to ensure compliance with the Board's previous remands and satisfy VA's duty to assist, the Board finds a remand is warranted to afford the Veteran an additional VA examination.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for his thoracic spine disorder since February 2010.  The AMC/RO must ensure the notice is sent to the Veteran's correct address as identified in the December 2011 request for change of address.  After securing the necessary releases, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the Veteran.

2. Only after the above-mentioned development has been completed, the AMC/RO should schedule the Veteran for a VA examination for the purpose of determining the nature and etiology of any thoracic spine disorder.  The examination should be performed by an examiner other than the author of the December 2008 VA examination report.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.

Following a review of the claims file, to specifically include the private treatment records dated from December 2003 through May 2004 and any treatment records procured as part of this remand, all relevant medical evidence, a physical examination and any necessary testing, and with consideration of the lay statements and testimony, to include the Veteran's testimony regarding continuous symptoms since service, the examiner is asked to address the following question:

Is it at least as likely as not (50 percent or greater degree of probability) that any disorder of the thoracic spine began during service or is otherwise etiologically linked to any in-service event?  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Then, adjudicate the claim of service connection for degenerative disc disease of the thoracic spine, taking into consideration all evidence added to the claims file since the November 2011 Supplemental Statement of the Case (SSOC).  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided with a SSOC.  The AMC/RO should ensure the SSOC is sent to the Veteran's current address as identified in the December 2011 request for change of address.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


